 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                           DISTRICT OF NEVADA
 6                                                     ***
 7    UNITED STATES OF AMERICA,                                     Case No. 2:18-mj-0347-PAL
 8                                             Plaintiff,                     ORDER
              v.
 9                                                                 (Stip Cont PH – ECF No. 25)
      VLADIMIR ALEXANDER AYALA-
10    MELARA,
11                                           Defendant.
12           This matter is before the court on the parties’ Stipulation to Continue Preliminary Hearing
13   (ECF No. 25). The stipulation does not comply with LR IA 6-1(a) which requires a stipulation for
14   an extension of time to inform the court of all previous extensions of the subject deadlines and to
15   provide a statement immediately below the subject line indicating whether it is the first, second,
16   third, etc. request for an extension.
17           The defendant made his initial appearance on the complaint in this matter on March 28,
18   2018. This is the seventh extension of the preliminary hearing date the parties have requested.
19   The prior stipulations have all stated the same thing—that the government is “endeavoring to make
20   an early production of discovery to the Defendant in an effort to reach a pre-indictment plea
21   agreement and counsel for the defendant needs an opportunity to review the discovery and discuss
22   it with Defendant.”      The stipulation, like prior stipulations, also represents that the parties “are
23   researching the viability of entering into a plea agreement considering the existence of a much
24   larger investigation.”
25           The parties do not indicate what, if any, progress has been made in the more than 9 months
26   that this case has been pending to produce discovery, review discovery, and determine whether a
27   pre-indictment plea agreement is “viable”.
28
                                                            1
 1          The court will grant this extension but will not grant any further extensions absent a strong

 2   and detailed showing of good cause and due diligence to bring this case to pre-indictment

 3   resolution.

 4          IT IS ORDERED that:

 5          1. Stipulation to Continue the Preliminary Hearing (ECF No. 25) is GRANTED and the

 6                 preliminary hearing currently scheduled for January 15, 2019 at 4:00 p.m. is

 7                 VACATED and CONTINUED to March 18, 2019 at 4:00 p.m.

 8          2. No further extensions will be granted absent a strong and detailed showing of good

 9                 cause and due diligence to bring this case to pre-indictment resolution.

10          DATED this 18th day of January 2019.
11

12
                                                             PEGGY A. LEEN
13                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
